DISCIPLINARY PROCEEDING
PER curiam:.
Respondent pleaded guilty in federal court to one count of illegally giving things of value, in the amount of almost $100,-000.00, in connection with a loan in violation of 18 U.S.C. §§ 2 and 215. Respondent, the closing attorney in the transaction, was sentenced to three years imprisonment, suspended on the condition of serving six months in jail and three years of probation thereafter, with conditions in-eluding restitution in the amount of $375,-000.00. Because of the conviction of a serious crime, this court on September 5, 1991 ordered that respondent be suspended from the practice of law pending disciplinary proceedings.
In the present disciplinary proceedings based on the conviction, the hearing committee was impressed with the character witnesses who appeared on behalf of respondent, with respondent’s remorse, with the fact that the misconduct involved only one transaction, with the absence of prior disciplinary problems, and with the relatively light sentence by the federal court. Accordingly, the committee recommended a suspension of two years beginning on the date of sentencing, July 12, 1991.
The disciplinary board, with three members dissenting, approved the penalty recommended by the hearing committee.
After review of the record and of the findings of the hearing committee and the report by the disciplinary board, this court adopts the recommendation of the hearing committee and the disciplinary board that respondent be suspended for a period of two years, but amends the beginning date of the suspension date to coincide with the interim suspension ordered on September 5, 1991.
Accordingly, IT IS ORDERED that Julian Dupree be suspended from the practice of law for a period of two years from September 5, 1991. All costs of these proceedings are assessed to respondent.
KIMBALL, J., not on the panel.